t c memo united_states tax_court candice e hollimon petitioner and fadil a m al bakari intervenor v commissioner of internal revenue respondent docket no filed date candice e hollimon pro_se fadil a m al bakari pro_se brenn c bouwhuis for respondent memorandum findings_of_fact and opinion buch judge the sole issue before the court is whether ms hollimon is entitled to innocent spouse relief under sec_6015 respondent initially denied unless otherwise indicated all section references are to the internal continued ms hollimon’s request for relief relating to a deficiency from the taxable_year but now concedes that she is entitled to relief however mr al bakari opposes relief we find that ms hollimon is entitled to relief under sec_6015 for findings_of_fact ms hollimon and mr al bakari married in they initially met when ms hollimon was receiving inpatient care ms hollimon struggles with bipolar disorder and diabetes ms hollimon is a respiratory care practitioner during their marriage ms hollimon and mr al bakari established bay area staffing which provided temporary staff to hospitals ms hollimon testified that mr al bakari was the ceo of bay area staffing and managed the business and that she was only an employee in contrast mr al bakari maintains that they ran the business together according to the alameda county california fictitious business name search ms hollimon and mr al bakari are both listed as owners of bay area continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar staffing during and it is undisputed that both were involved in the business which was run out of their home unfortunately ms hollimon and mr al bakari’s relationship has been rife with abuse the abuse has not been one sided it has been perpetrated by both parties and each of them has requested restraining orders against the other at various times after one particular incident ms hollimon requested a restraining order against mr al bakari that request was granted and on date the spouses separated and began living apart ms hollimon filed for divorce in date the internal_revenue_service irs began an examination for ms hollimon and mr al bakari’s tax_year in date in date while living apart and while under audit ms hollimon and mr al bakari filed their joint income_tax return the return included a schedule c profit or loss from business related to bay area staffing although the return showed a balance due ms hollimon and mr al bakari did not pay the amount there is a dispute over who prepared the tax_return ms hollimon stated that she provided mr al bakari with her tax information and that he prepared the return ms hollimon testified that because the restraining order was still in effect she did not review the return instead she gave mr al bakari permission to sign the return on her behalf ms hollimon also stated that she feared that questioning mr al bakari about the return could lead to additional abuse additionally she did not know that mr al bakari did not pay the full tax_liability when the return was filed mr al bakari tells a slightly different story he initially stated that he could not have prepared the return because he did not have any of the necessary information however he later testified that he helped prepare the return and that he prepared the form_8829 expenses for business use of your home attached to the schedule c for bay area staffing further on the form questionnaire for non-requesting spouse in response to the question how were both of you involved with preparing the returns during those tax years mr al bakari checked the boxes stating that both he and ms hollimon p repared or helped prepare the returns g athered receipts and canceled checks g ave tax documents such as w-2s 1099s etc to the person who prepared the returns a sked the person who prepared the returns to explain any items or amounts and r eviewed the returns before signing them he also wrote on the form the amount owed was sent with the return either a check from our business or a personal check at the end of the examination the irs disallowed a portion of the claimed schedule c business use of home deduction for lack of substantiation and corrected a computational error in the claimed child_care_credit ms hollimon and mr al bakari agreed to the adjustments and signed the form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment consenting to the assessment of tax and additions to tax under sec_6651 and on date ms hollimon filed a form_8857 request for innocent spouse relief for a year not before us and on date the irs issued a final appeals determination allowing full relief under sec_6015 for but denying relief for ms hollimon while living in california timely petitioned mr al bakari later filed a notice of intervention before trial respondent conceded that ms hollimon was entitled to relief under sec_6015 and ms hollimon conceded that she was not entitled to relief under sec_6015 or c mr al bakari continues to oppose relief if a spouse has petitioned the court for sec_6015 relief the nonrequesting spouse has a right to intervene in the case under sec_6015 rule 123_tc_135 by doing so the intervenor becomes a party 127_tc_214 ms hollimon stated that she has always been diligent about paying her taxes and beginning with the taxable_year has filed returns separate from mr al bakari’s after trial ms hollimon and mr al bakari filed separate motions to reopen the record seeking to introduce additional evidence the motions will be denied because neither provides evidence that affects our ultimate decision opinion married taxpayers generally may elect to file a joint federal_income_tax return if they do so each spouse is jointly and severally liable for the entire tax due for that year in certain circumstances a spouse who previously filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 if a taxpayer does not otherwise qualify for relief the taxpayer may be eligible for equitable relief under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency the secretary has discretion to grant equitable relief to a spouse who filed a joint_return with an unpaid tax_liability or a sec_6013 sec_6013 sec_6015 deficiency ms hollimon may seek relief only under sec_6015 because she conceded that she is not entitled to relief under sec_6015 or c the taxpayer typically bears the burden of proving that he or she is entitled to sec_6015 relief however if the commissioner concedes that the taxpayer is entitled to relief and the intervenor opposes relief it is an open question whether the burden shifts to the intervenor nevertheless because we decide this case on the preponderance_of_the_evidence we do not need to decide who bears the burden both the scope and standard of our review in cases requesting equitable relief from joint_and_several income_tax_liability are de novo a threshold conditions the commissioner has published revenue procedures outlining the factors normally considered in deciding whether sec_6015 relief should be granted although not bound by irs revenue procedures the court can look to sec_6015 sec_1_6015-4 income_tax regs rule a 119_tc_306 aff’d 101_fedappx_34 6th cir see stergios v commissioner tcmemo_2009_15 tax ct memo lexi sec_15 at 132_tc_203 see revproc_2013_34 2013_43_irb_397 modifying and superseding continued them for guidance revproc_2013_34 2013_43_irb_397 outlines seven threshold conditions that the requesting spouse must satisfy before the commissioner will consider relief under sec_6015 the record clearly establishes that the first six conditions are met so we focus only on the seventh requirement which states the income_tax_liability from which the requesting spouse seeks relief is attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income unless a specific exception applies one such exception is abusedollar_figure if the requesting spouse establishes that he or she was the victim of abuse prior to the time the return was filed and that as a result of the prior abuse the requesting spouse was not able to challenge the treatment of any items on the return or was not able to question the payment of any balance due reported on the return for fear of the nonrequesting spouse’s retaliation the service will consider granting equitable relief even though the deficiency or underpayment may be attributable in part or in full to an item of the requesting spouse continued revproc_2003_61 2003_2_cb_296 johnson v commissioner tcmemo_2014_240 at revproc_2013_34 sec_4 i r b pincite revproc_2013_34 sec_4 i r b pincite revproc_2013_34 sec_4 d i r b pincite we find that ms hollimon was a victim of abuse although the record is clear that each party to the marriage suffered abuse at the hands of the other ms hollimon testified unequivocally that she was afraid to question mr al bakari about the return for fear of retaliation we do not believe that any abuse that mr al bakari may have suffered at the hands of ms hollimon negates that fear accordingly because ms hollimon has satisfied the threshold conditions we move to the next step b streamlined conditions the revenue_procedure lays out three streamlined conditions that if fulfilled will result in relief under sec_6015 those conditions are that the requesting spouse is no longer married to the nonrequesting spouse the requesting spouse would suffer economic hardship if relief were not granted and the requesting spouse did not know or have reason to know of the understatement or underpaymentdollar_figure we will not analyze all of the conditions because ms hollimon does not satisfy the economic hardship requirement although she testified at trial that she would suffer economic hardship if relief was not granted her testimony was not specific and conflicted with information she provided on her form_8857 on that revproc_2013_34 sec_4 i r b pincite form she reported that she had monthly income of dollar_figure and monthly expenses of dollar_figure given this conflicting information we cannot determine that ms hollimon will suffer economic hardship if denied relief accordingly she does not fulfill the streamlined conditions and we must look to the facts_and_circumstances_test c facts_and_circumstances_test a requesting spouse who satisfies the threshold conditions but not the streamlined conditions may still qualify for relief under the facts_and_circumstances_test the revenue_procedure lists various factors to be considered and no single factor is determinative the court considers these factors in the light of all the facts and circumstancesdollar_figure marital status this factor will weigh in favor of relief if the requesting spouse is no longer married to the nonrequesting spouse the requesting spouse is treated as being no longer married to the nonrequesting spouse if she had not been a member of the revproc_2013_34 sec_4 i r b pincite see 136_tc_432 revproc_2013_34 sec_4 a i r b pincite same household as the nonrequesting spouse for the 12-month_period before the irs issued its determinationdollar_figure the irs issued its determination in date and ms hollimon ceased living with mr al bakari in date accordingly this factor weighs in favor of relief economic hardship if denying relief will not result in the requesting spouse’s suffering economic hardship this factor is neutral in accordance with our discussion above ms hollimon reported income in excess of her expenses on her form_8857 and we cannot determine that she would suffer economic hardship accordingly this factor is neutral knowledge or reason to know in understatement cases this factor weighs against relief if the requesting spouse knew or had reason to know of the item giving rise to the understatement likewise in underpayment cases this factor weighs against relief if based on the facts and circumstances of the case it was not reasonable revproc_2013_34 sec_4 a iv i r b pincite revproc_2013_34 sec_4 b i r b pincite revproc_2013_34 sec_4 c i a i r b pincite for the requesting spouse to believe that the nonrequesting spouse would or could pay the tax_liability shown on the return however this factor will weigh in favor of relief even if the requesting spouse knew or had reason to know if the requesting spouse was abused by the nonrequesting spouse and because of that abuse was not able to challenge the treatment of an item on the return or the payment of a tax_liability for fear of retaliationdollar_figure this case involves both an understatement and an underpayment the record is unclear whether ms hollimon participated in the completion of the return regardless the record is clear that ms hollimon suffered abuse and was afraid to question anything having to do with the return or payment out of fear of retaliation accordingly this factor weighs in favor of relief legal_obligation this factor will weigh in favor of relief if the nonrequesting spouse has the sole legal_obligation arising from a divorce decree or other legally binding revproc_2013_34 sec_4 c ii i r b pincite revproc_2013_34 sec_4 c i r b pincite agreement to pay the outstanding tax_liability however this factor is neutral if the parties are not divorced or separateddollar_figure ms hollimon and mr al bakari are not divorced there is no evidence of any separation agreement giving rise to a legal_obligation to pay the outstanding tax_liability accordingly this factor is neutral significant benefit this factor weighs against relief if the requesting spouse significantly benefited from the unpaid income_tax_liability or understatement further if the amount of the unpaid tax or understatement was small and did not provide a benefit to either spouse the revenue_procedure states that this factor will be neutral however this court has held that this factor weighs in favor of relief if the requesting spouse received little or no benefitdollar_figure revproc_2013_34 sec_4 d i r b pincite revproc_2013_34 sec_4 d i r b pincite revproc_2013_34 sec_4 e i r b pincite revproc_2013_34 sec_4 e i r b pincite wang v commissioner tcmemo_2014_206 at citing butner v commissioner tcmemo_2007_136 tax ct memo lexi sec_138 at w e consider the lack of significant benefit by the taxpayer seeking relief from joint_and_several_liability as a factor that favors granting relief under sec_6015 mr al bakari asserted that bay area staffing paid for items that benefited ms hollimon which ms hollimon disputes regardless there is no evidence that ms hollimon received a benefit attributable to the unpaid liability or understatement the amount of the unpaid tax including additions to tax is less than dollar_figure and there is no evidence that this amount specifically benefited either spouse accordingly this factor weighs in favor of relief under our precedent compliance with income_tax laws this factor weighs in favor of relief if the requesting spouse is in compliance with the tax laws even if the requesting spouse remains married to the nonrequesting spouse and files separate returnsdollar_figure from the information in the record we find that ms hollimon has filed all of her tax returns and paid her taxes both before the marriage and since being separated from mr al bakari accordingly this factor weighs in favor of relief revproc_2013_34 sec_4 f iii i r b pincite mental or physical health this factor weighs in favor of relief if the requesting spouse was in poor mental or physical health when the return to which the relief relates was filed or when the request for relief was madedollar_figure ms hollimon has struggled with mental and physical health problems for many years including the period when the return was filed and when the relief was requested accordingly this factor weighs in favor of relief conclusion of the facts_and_circumstances_test after reviewing all of the factors five weigh in favor of relief for ms hollimon and two are neutral on the totality of the factors we find that she is entitled to relief under sec_6015 d conclusion on the basis of our examination of the record before us and the parties’ arguments at trial we find that ms hollimon is entitled to relief under sec_6015 for revproc_2013_34 sec_4 g i r b pincite to reflect the foregoing and the concessions of the parties an appropriate order and decision will be entered
